Title: To John Adams from Daniel Coney, 7 January 1823
From: Coney, Daniel
To: Adams, John


				
					venerable Sir
					Augusta Maine lat. 44°,14’ Jan 7. 1823
				
				This morning at Sunrise the Thermometer indicated the cold 12° below Zero.—contemplating before I rose from my bed, It occured to me how does Presdt. Adams in his old age get on this cold weather; concluded to write a few lines, if able, & respectfully ask him “how do you do”—I will say nothing about Theology Am reading Dr Bancrofts 29 Sermons printed at Worcester 1822—I will say nothing of Politics—the Slave holding States, it would Seem claim a monopoly of the Presidents—Should the Eastern & northerly States Sanction such a Claim at the next Election (but I trust they will not) I can only Say no man in N England will feel more Sincere regret—I notice Mr Jeffersons Letter, I read at your house last June, has found its way into the public Journals, accompanied with a better Letter from yourselfAllow me to enquire how do you keep your feet warm these cold nights, I really Should like to know—for I Suffer a good deal,—It is recorded that David in his Old Age was allowed two young Damsels to keep him warm. Such indulgencies at this day would no doubt Subject an old man, tho’ of a fain well earned reputation, to pretty Severe reproofI will mention a covering for the feet during the night, take flannel let it be double quilt cotton wool bats between, pretty thick around the Tohs  & feet, may be made in form of Socks to lace at the ankle to accomodate the part It will be found comfortable, a great Security against frost—In accordance to the N England custom I tender to you Sir, the Salutations of the New year / With the respects & Esteem / of your ob. hl Serv
				
					Daniel Cony
				
				
			